Citation Nr: 1029444	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-05 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for right shoulder 
disability.

4.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Veteran  represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

By way of background, the Veteran's claim was remanded by the 
Board for further evidentiary development in August 2009.  
Because the benefits sought remain denied, the claims have been 
returned to the Board for further appellate review. 

A claim to reopen the Veteran's previously denied service 
connection claim for a lower back disorder (initially denied in 
1974) has been raised by the Veteran in a statement received by 
the Board in July 2010.  However, this issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this claim, 
and it is accordingly REFERRED to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran did not seek treatment for any neck, right 
shoulder, or right hip complaints during service, nor were any 
neck, shoulder, or hip disabilities diagnosed during service.

2.  The Veteran's report of injuring his neck, right shoulder, 
and right hip during an in-service altercation is not credible.
3.  The Veteran was not diagnosed with a neck, right shoulder, or 
right hip disability until many years after service.

4.  The Veteran's service treatment records do not show that he 
developed a chronic headache disability in service.

5.  The Veteran was not diagnosed with a chronic headache 
disability until many years after service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for a right shoulder 
disability have not been met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

3.  The criteria for service connection for a right hip 
disability have not been met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

4.  The criteria for service connection for chronic headaches 
have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letter issued in 
August 2005, which advised the Veteran of the criteria for 
establishing service connection, and which was sent prior to the 
initial adjudication of the Veteran's claims.  

Regarding VA's duty to assist, the Board finds that all relevant 
facts have been properly developed and that all available 
evidence necessary for equitable resolution of the issues on 
appeal has been obtained.  The Veteran's service and VA treatment 
records have been obtained, and the Veteran has not identified 
any relevant, available evidence that is not of record.  
Additionally, the Veteran testified at a hearing via video-
conference before the undersigned Veterans Law Judge.  However, 
the Board finds that VA's duty to provide an examination with 
regard to the Veteran's claimed disabilities was not triggered 
because his reports of experiencing head, neck, and shoulder 
injuries during service are not credible, and he was not shown to 
have developed any chronic headache disability in service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that VA 
examinations are only warranted when medical evidence suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits).  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's claims  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.


Service Connection

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with active service in the 
Armed Forces, or if preexisting such service, was aggravated 
therein.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2009).

With regard to the Veteran's service connection claims for a 
neck, right shoulder, and right hip disability, the Veteran 
contends that he developed these disabilities as the result of an 
in-service altercation that occurred when he startled a night 
sentry while sleep walking.  The Veteran also reports that he did 
not receive treatment for his resulting injuries from this 
altercation (reportedly his headaches, neck, right shoulder, and 
right hip disabilities) during service because he was discharged 
within a short period of time after this altercation.  However, 
the Veteran did report receiving VA treatment for these 
conditions in 1973, the year he was discharged from service.  

The Veteran's reported altercation due to sleep-walking, as well 
as the Veteran's subsequent discharge based on his disqualifying 
condition of sleep-walking, are documented in his service 
treatment records.  However, it is observed the altercation 
occurred in May 1973, his discharge was in August 1973, and there 
are no service treatment records reflecting any neck, shoulder, 
or hip complaints during that interval, or during the entirety of 
the Veteran's service.  The Board notes, however, that the 
Veteran sought treatment during this approximate three-month 
period for other ailments, including a right finger injury and an 
ear infection.  Moreover, no musculoskeletal impairments were 
noted on the Veteran's separation physical examination report, 
including any abnormalities of the Veteran's spine, upper 
extremities, or lower extremities.

Based on the Veteran's reports of receiving VA treatment for his 
claimed disabilities in 1973, within a one-year period of his 
discharge from service, the Board remanded the Veteran's claims 
in August 2009 and requested that efforts to obtain the Veteran's 
reported 1973 VA treatment be made.  The record reflects that the 
RO submitted a request for all 1973 records of the Veteran's 
treatment at the VA medical facility identified by the Veteran; 
however, no such records were found.  Moreover, the Veteran's VA 
treatment of record from this VA medical facility reflects that 
when the Veteran sought treatment in April 2000, this treatment 
was characterized as the Veteran's initial treatment at that 
facility.

Indeed, the first medical record potentially reflecting the 
presence of the Veteran's claimed neck, right shoulder, and right 
hip disabilities is in April 2000, at which time the Veteran was 
diagnosed with diffuse degenerative joint disease.  Subsequent 
treatment records reflect diagnoses of osteoarthritis not 
otherwise specified (NOS) and osteoarthritis of the right 
shoulder.  Thus, the first medical evidence of the Veteran's 
claimed disabilities is in 2000, approximately 27 years after the 
Veteran's discharge from service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding 
that service connection may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

The Board acknowledges that the Veteran is competent to report 
injuring his neck, shoulder, and hip during his in-service 
altercation, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(a lay person is competent to report symptoms based on personal 
observation when no special knowledge or training is required), 
and the Board will not necessarily discount the Veteran's reports 
of experiencing these symptoms during service in the absence of 
contemporaneous in-service treatment, see Buchanan v. Nicholson, 
7 Vet. App. 498, 511 (1998), aff'd per curium, 78 F. 3d 604 (Fed. 
Cir. 1996) (lack of contemporaneous medical evidence does not 
necessarily render lay evidence not credible).  However, in the 
instant case, the Board finds that the record, when viewed as a 
whole, does not lend any credibility to the Veteran's report.   

Specifically, while the Veteran currently reports experiencing 
neck, shoulder, and hip pain immediately after being involved in 
his in-service altercation, as he reports that he was hit in 
those areas during this altercation, the Veteran did not report 
experiencing any neck, shoulder, or hip pain when seeking 
treatment for other maladies in the approximate three-month 
interval between this altercation and his discharge from service.  
Moreover, no abnormalities of the Veteran's neck, shoulder, or 
hip were noted at separation from service.  

The Board also notes that the Veteran filed a service connection 
claim for compensation in 1974; however, at this time, he alleged 
having only a service-related lower back condition and not any 
service-related neck, shoulder, or hip condition.  Furthermore, 
no treatment records reflecting the Veteran's reported 1973 
treatment for his claimed conditions have been located, and as 
noted previously, the first treatment of record reflecting the 
Veteran's complaints of diffuse arthritis is in 2000, and the 
first treatment for any specific neck, shoulder, or hip 
complaints are dated a few years after that.  Thus, the Board 
finds that the Veteran's accounts of incurring neck, shoulder, 
and hip injuries in service and experiencing related pain since 
that time are not credible.

In sum, given the lack of a credible account of an in-service 
injury to the Veteran's neck, shoulder, and hip, coupled with the 
first medical evidence of the Veteran's claimed disabilities many 
years after service, a basis for awarding service connection for 
the a neck, right shoulder, or right hip disability has not been 
presented, and the Veteran's appeal of these claims is denied.

Turning next to the Veteran's service connection claim for 
chronic headaches, the evidence of record similarly fails to 
suggest a basis for awarding service connection.  The Veteran's 
service treatment records reflect that in conjunction with 
ophthalmological treatment in August 1972, he reported 
experiencing headaches related to eye strain since losing his 
eyeglasses approximately four months prior to the time of this 
treatment.  The Veteran was prescribed new eyeglasses, and no 
treatment records in the subsequent year (before the Veteran's 
discharge from service in August 1973) reflect any complaints of 
headaches.  

Furthermore, to the extent that the Veteran contends that he 
developed his headaches after his involvement in an altercation 
in May 1973, the Veteran did not report experiencing headaches 
when seeking treatment for other maladies in the approximate 
three-month interval between this altercation and his discharge 
from service, and no headaches or other neurologic abnormalities 
were noted at the Veteran's separation physical examination.  
Thus, the Veteran's service treatment records do not show that 
the Veteran developed a chronic headache disability in service.

Moreover, the Veteran did not seek service connection for 
headaches when seeking service connection for a lower back 
disability in 1974, shortly after his discharge from service, and 
the first headache treatment of record is reflected in a November 
2003 VA treatment record.  See Maxson, 12 Vet. App. at 453.   
Furthermore, this treatment record attributes the Veteran's 
headaches to his cervical spinal pain, and subsequent treatment 
records diagnose the Veteran's headaches as tension-related.  
Notably, none of the Veteran's post-service treatment records 
attribute his headaches to eye strain or as ophthalmologic in 
nature, as assessed in service.  

The Board notes that the Veteran is competent to report 
experiencing headaches in service and since that time.  See 
Layno, 6 Vet. App. at 469-71 (1994).  However, the Veteran's 
reports are belied by his failure to report or seek treatment for 
his headaches when seeking treatment for other maladies after the 
incident which he claims triggered his headaches or when seeking 
service connection for another disability in 1974.  Furthermore, 
as discussed supra, no treatment records have been located to 
corroborate the Veteran's report of seeking VA treatment in 1973 
for his headaches and other claimed disabilities, thereby 
undermining his reliability as a credible historian.

In sum, as the evidence does not show that the Veteran developed 
a chronic headache disability in service, a basis for granting 
service connection for this disability has not been presented, 
and the Veteran's appeal of this claim is denied.


ORDER

Service connection for a neck disability is denied.

Service connection for a right hip disability is denied.

Service connection for right shoulder disability is denied.

Service connection for chronic headaches is denied




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


